         Case 4:18-cv-00342-KGB Document 146 Filed 08/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, et al.,                                                                  PLAINTIFFS

EUGENE LEVY, et al.,                                           CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                      INTERVENORS

v.                               Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                  DEFENDANT


                                      NOTICE OF HEARING

       Pending before the Court is the status of this case. In previous Orders, the Court stated that

it would conduct periodic status conferences in this case and that it would conduct a show cause

hearing (Dkt. Nos. 144; 145). The Court reached out to counsel for all of the parties via electronic

mail to determine when it could hold a status conference and show-cause hearing. Having

considered the responses of counsel, the Court will conduct an in-person hearing on Tuesday,

September 8, 2021, at 9:00 a.m. Central Standard Time.

       The Court will conduct the status conference and show-cause hearing in this matter at the

Richard Sheppard Arnold United States Courthouse, 500 West Capitol, Little Rock, Arkansas

72201, Courtroom 4D.       Any party or lawyer wanting to participate remotely in the status

conference and show-cause hearing, must seek permission from the Court in advance of the

hearing in a written filing and must demonstrate good cause. The COVID-19 precautions and

social distancing requirements of the United States District Court for the Eastern District of

Arkansas will be enforced strictly.
 Case 4:18-cv-00342-KGB Document 146 Filed 08/11/21 Page 2 of 2




So ordered this the 11th day of August 2021.



                                               ____________________________________
                                               Kristine G. Baker
                                               United States District Judge




                                       2
